         Case: 3:16-cv-00261-jdp Document #: 152 Filed: 12/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 MARK A. CAMPBELL a/k/a
 NICOLE ROSE CAMPBELL,

         Plaintiff,                                   Case No. 16-cv-261-jdp

    v.

 BRIAN FOSTER, KEVIN KALLAS,
 RYAN HOLZMACHER, JAMES GREER,
 GARY ANKARLO, JEFF ANDERS,
 MARY MUSE, MARK WEISGERBER,
 ROBERT HABLE, CATHY A. JESS, and
 CINDY O’DONNELL,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of the

plaintiff dismissing this case.




         /s/                                             12/23/2020
         Peter Oppeneer, Clerk of Court                        Date
